          Case 1:21-cv-00475-LAK Document 63 Filed 05/21/21 Page 1 of 1

                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York


                                                              86 Chambers Street
                                                              New York, New York 10007


                                                              May 21, 2021

BY ECF
Honorable Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     MAZON: A Jewish Response to Hunger, et al., v. U.S. Dep’t of Health and
               Human Services, et al., 21 Civ. 475 (LAK)
Dear Judge Kaplan:

        This Office represents the defendant federal agencies and government officials in their
official capacities (together, the “government”) in the above-captioned action under the
Administrative Procedure Act. Per the parties’ agreed schedule as ordered by the Court, see Dkt.
No. 62, I write jointly with counsel for plaintiffs to provide a status update.

        This week, the parties discussed the government’s ongoing review of the issues raised in
this case and whether it is possible to resolve the case without litigation. The parties will provide
a further update in our next letter, which is due by June 25.

       We thank the Court for its attention to this matter.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney for the
                                               Southern District of New York

                                               By: /s/ Peter Aronoff
                                               PETER ARONOFF
                                               Assistant United States Attorney
                                               Telephone: (212) 637-2697
                                               Facsimile: (212) 637-2717
                                               E-mail: peter.aronoff@usdoj.gov

                                               Counsel for the government
